Order entered on February 1, 1962, denying defendant’s motion to dismiss action for failure to prosecute, unanimously affirmed, with $20 costs and disbursements to appellant upon condition, however, that within 30 days after the entry of the order herein plaintiffs-respondents shall pay $100 costs and, in addition, costs and disbursements taxable to date in this action; and all said costs and disbursements including the costs of this appeal are charged to, arid shall be paid personally by the attorneys for the plaintiffs; and in the event the said costs and disbursements are not paid within said 30-day period, the order entered February 1, 1962, is reversed on the facts and in the exercise of discretion, and defendant’s motion granted, with $10 costs. Settle order on notice. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.